EXHIBIT 10.41(a)

 

FIRST AMENDMENT TO
AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT

 

This First Amendment to Amended and Restated Senior Management Agreement (the
“First Amendment”) is made and entered into effective as of this 1st day of
October, 2004, by and between LECG, LLC, a California limited liability company
with a business address of 2000 Powell Street, Suite 600, Emeryville, California
94608 (“LECG”), LECG Corporation, a Delaware corporation (“LECG Corp.”) and
successor in interest to LECG Holding Company, LLC (“Holding”) and David Kaplan
(“Kaplan”).

 

RECITALS

 

A.                                   LECG, Kaplan and Holding, the predecessor
in interest to LECG’s current parent company, LECG Corp., entered into an
Amended and Restated Senior Management Agreement dated September 29, 2003 (the
“Employment Agreement”) to provide, in part, for the terms and conditions upon
which Kaplan would provide consulting services to LECG.

 

B.                                     The parties hereto wish to further amend
the Employment Agreement to reflect certain agreed upon terms of Kaplan’s
employment with LECG.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree to amend the Employment
Agreement as follows:

 

1.                                      Compensation for Consulting Services. 
As a Director providing consulting services to LECG, Kaplan is entitled to
compensation in the form of Director Earnings which consist of Fee Pass-Through
Earnings.  Effective October 1, 2004 through December 31, 2004, and continuing
each calendar year thereafter, for engagements brought to LECG through Kaplan’s
exclusive efforts or jointly with other experts or staff in the firm, the Fee
Pass-Through Earnings will be 90% of Kaplan’s billing rate for each hour billed
to clients and collected by LECG.

 

2.                                      Amendment and Waiver.  Section 16.8 of
the Employment Agreement is deleted in its entirety and replaced with the
following:

 

The provisions of this Agreement may be amended and/or waived only with the
prior written consent of LECG and Kaplan.

 

3.                                      No Further Amendments.  Except as set
forth in this First Amendment, the Employment Agreement has not been modified
and remains in full force and effect as of the date hereof.

 

[INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

4.                                      Counterparts.  This First Amendment may
be signed in two or more counterparts, each signed by one or more of the parties
hereto so long as each party shall sign at least one counterpart of this First
Amendment, all of which taken together shall constitute one and the same
instrument.  Signatures delivered by facsimile or in electronic file format will
be treated in all respects as originals.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Amended and Restated Senior Management Agreement effective on the date first
written above.

 

LECG, LLC

LECG Corporation

a California limited liability company

a Delaware corporation

 

as successor in interest to LECG Holding
Company, LLC

By:

/s/ MARVIN A. TENENBAUM

 

 

 

Marvin A. Tenenbaum

 

Its:

General Counsel

By:

/s/ MARVIN A. TENENBAUM

 

 

 

Marvin A. Tenenbaum

 

Its:

General Counsel

 

 

 

 

/s/ DAVID KAPLAN

 

 

David Kaplan

 

 

 

In satisfaction of the requirements under Section 16.8 of the Employment
Agreement, this First Amendment to Amended and Restated Senior Management
Agreement is hereby agreed to and acknowledged by:

 

 

LECG Funding Corporation

 

a Delaware Corporation,

 

as successor in interest to TCEP/LECG Funding Corporation

 

 

 

 

 

By:

/s/ MARVIN A. TENENBAUM

 

 

 

Marvin A. Tenenbaum

 

 

 

 

Its:

General Counsel

 

 

2

--------------------------------------------------------------------------------